Appellate Case: 21-9542    Document: 010110632110   Date Filed: 01/14/2022   Page: 1
                                                              FILED
                                                  United States Court of Appeals
                   UNITED STATES COURT OF APPEALS         Tenth Circuit

                            FOR THE TENTH CIRCUIT                     January 14, 2022
                          _________________________________
                                                                    Christopher M. Wolpert
                                                                        Clerk of Court
     WENDI CAROLINA HUESO-
     CHOTO,

           Petitioner,
                                                         No. 21-9542
     v.                                             (Petition for Review)

     MERRICK B. GARLAND, United
     States Attorney General,

           Respondent.
                          _________________________________

                             ORDER AND JUDGMENT *
                          _________________________________

 Before HARTZ, BACHARACH, and CARSON, Circuit Judges.
                 _________________________________

          This case grew out of Ms. Wendi Carolina Hueso-Choto’s

 applications for asylum, withholding of removal, and deferral of removal.

 Unsuccessful before the immigration judge, Ms. Hueso-Choto moved in the

 Board of Immigration Appeals for a remand based on ineffective



 *
       The parties do not request oral argument, and it would not help us
 decide the appeal. So we have decided the appeal based on the record and
 the parties’ briefs. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).

       Our order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 21-9542   Document: 010110632110   Date Filed: 01/14/2022   Page: 2



 representation. The Board denied the motion to remand, leading Ms.

 Hueso-Choto to petition for judicial review based on ineffectiveness of her

 legal representative and new legal developments. We deny the petition,

 concluding that

             the Board acted within its discretion when declining to remand
              the proceedings based on ineffective representation and

             new legal developments do not cause us to question the Board’s
              factual findings or legal conclusions.

       Standard of review. In reviewing the Board’s denial of a motion to

 remand, we apply the abuse-of-discretion standard. Witjaksono v. Holder,

 573 F.3d 968, 978–79 (10th Cir. 2009). “An abuse of discretion occurs

 when the [Board’s] decision provides no rational explanation, inexplicably

 departs from established policies, is devoid of any reasoning, or contains

 only summary or conclusory statements.” Id. at 979 (internal quotation

 marks omitted).

       Ineffectiveness of the representation in the removal proceedings. In

 the removal proceedings, Ms. Hueso-Choto had a right under the Fifth

 Amendment to effective assistance. Akinwunmi v. INS, 194 F.3d 1340,

 1341 n.2 (10th Cir. 1999). This right was violated only if the

 representative’s deficiencies were so prejudicial that they prevented a

 fundamentally fair proceeding. Id. Prejudice would exist if Ms. Hueso-

 Choto had shown a reasonable likelihood of a better outcome with effective



                                        2
Appellate Case: 21-9542   Document: 010110632110   Date Filed: 01/14/2022   Page: 3



 representation. United States v. Aguirre-Tello, 353 F.3d 1199, 1209 (10th

 Cir. 2004) (en banc).

       In petitioning for judicial review, Ms. Hueso-Choto doesn’t say how

 her representative’s deficiencies had affected the outcome. So she’s waived

 any right to judicial review based on prejudice. Herrera-Castillo v. Holder,

 573 F.3d 1004, 1010 (10th Cir. 2009).

       But even if we were to sua sponte review the record, we’d conclude

 that the Board had acted within its discretion. In moving for a remand, Ms.

 Hueso-Choto argued that her representative should have presented in-

 person testimony rather than a declaration, presented corroborating

 evidence, submitted additional country conditions evidence, and attributed

 mistreatment in El Salvador to Ms. Hueso-Choto’s relationship with her

 father.

       At the immigration hearing, the representative presented a

 declaration by Ms. Hueso-Choto rather than her live testimony. But the

 immigration judge regarded the account in the declaration as credible. So

 we see no reason to expect a different result if Ms. Hueso-Choto had

 presented in-person testimony.

       Nor do we see how she was prejudiced from a failure to present

 corroborating evidence. The immigration judge credited the account in Ms.

 Hueso-Choto’s declaration. Because the judge credited this account, we do

 not see how corroboration would have affected the result.

                                        3
Appellate Case: 21-9542   Document: 010110632110   Date Filed: 01/14/2022   Page: 4



       Ms. Hueso-Choto also argues that the representative should have

 presented additional evidence of country conditions in El Salvador. The

 Board rejected this argument, reasoning that Ms. Hueso-Choto hadn’t

 shown how the additional country reports would have affected the result.

 We agree. The Department of Homeland Security presented reports

 showing widespread gang violence in El Salvador, and the immigration

 judge didn’t deny the applications based on doubt about the severity of

 conditions. The judge instead denied the applications based on Ms. Hueso-

 Choto’s failure to connect her mistreatment to her membership in a

 particular social group. Given this rationale, we don’t see how additional

 information from country reports would have affected the result.

       Lastly, Ms. Hueso-Choto contends that her representative should

 have tied the mistreatment to her familial relationships. The Board rejected

 this contention, reasoning in part that even if Ms. Hueso-Choto’s nuclear

 family could constitute a particular social group, she had not tied her fear

 of persecution to her familial ties. The more likely problem, the Board

 reasoned, was Ms. Hueso-Choto’s vulnerability. This reasoning fell within

 the Board’s discretion. 1



 1
        The Board also reasoned that existing law wouldn’t have supported
 relief based on a family-based particular social group. When the Board
 issued the decision, its precedent stated that nuclear families do not
 ordinarily constitute particular social groups. Matter of L-E-A-, 27 I. & N.
 Dec. 581, 586 (A.G. 2019). But the Attorney General later vacated this
                                        4
Appellate Case: 21-9542   Document: 010110632110   Date Filed: 01/14/2022   Page: 5



       New legal developments. Ms. Hueso-Choto relies not only on

 ineffective representation but also on new legal developments following

 the Board’s decision. These developments involve recognition of particular

 social groups consisting of nuclear families and Salvadoran women unable

 to leave domestic relationships where they have children in common with

 their partners. See Matter of L-E-A-, 28 I. & N. Dec. 304 (A.G. 2021);

 Matter of A-B-, 28 I. & N. Dec. 307, 307 (A.G. 2021). These developments

 did not require a remand.

       Ms. Hueso-Choto argues that the agency should reconsider her

 family-based claim in light of Matter of L-E-A-, 28 I. & N. Dec. 304 (A.G.

 2021). Although the law has changed to permit recognition of nuclear

 families as particular social groups, the Board relied on a failure to tie the

 threat of future harm to Ms. Hueso-Choto’s familial relationships. That

 failure doomed Ms. Hueso-Choto’s reliance on new authority recognizing

 nuclear families as particular social groups.

       Ms. Hueso-Choto also points to the Attorney General’s recent

 decision in Matter of A-B-, 28 I. & N. Dec. 307, 307 (A.G. 2021).

 According to Ms. Hueso-Choto, this decision supports recognition of the

 particular social group “El Salvadoran wom[e]n unable to leave . . .



 precedent, holding that preexisting law should control pending further
 rulemaking. Matter of L-E-A-, 28 I. & N. Dec. 304, 305 (A.G. 2021).

                                        5
Appellate Case: 21-9542   Document: 010110632110   Date Filed: 01/14/2022   Page: 6



 abusive relationships with [their] mother[s.]” Pet’r’s Opening Br. at 5. But

 Ms. Hueso-Choto didn’t raise this potential grouping in the administrative

 proceedings. So this issue is unexhausted. See 8 U.S.C. § 1252(d)(1) (“A

 court may review a final order of removal only if . . . the alien has

 exhausted all administrative remedies available to the alien as of right.”).

       Even if we were to consider the new proposed group, her claim would

 fail for two reasons.

       First, she has not said how the proposed group would satisfy the

 requirements for a particular social group.

       Second, her proposed group (“El Salvadoran women unable to leave

 abusive relationships with their mothers”) differs from the particular social

 group recognized in the Attorney General’s recent decision (“El

 Salvadoran women who are unable to leave their domestic relationships

 where they have children in common with their partners”). Ms. Hueso-

 Choto stated that the Attorney General’s new decision renders her

 proposed group cognizable, but she has not said how her proposed group

 would resemble the group newly recognized in Matter of A-B-. 2


 2
       In Matter of A-B-, the Attorney General acknowledged that an asylum
 applicant may have a cognizable claim based on past harm or fear of future
 harm by private actors. 28 I. & N. Dec. at 308–09. But an asylum applicant
 must still establish nexus, and Ms. Hueso-Choto has not argued or
 presented evidence tying harm to her identity as a Salvadoran woman
 unable to leave an abusive relationship with her mother. So even if we
 were to consider this proposed particular social group, this claim would
 have failed based on the failure to prove a nexus.
                                        6
Appellate Case: 21-9542   Document: 010110632110   Date Filed: 01/14/2022   Page: 7



       Conclusion. Because Ms. Hueso-Choto failed to show an abuse of

 discretion, we deny her petition for judicial review.

                                     Entered for the Court



                                     Robert E. Bacharach
                                     Circuit Judge




                                        7